Exhibit 10.15




   

 ACQUISITION AGREEMENT




AGREEMENT made this 1st day of November, 2004, by and between KNIGHT
FULLER, INC., a Delaware corporation, (hereinafter “Knight Fuller”), and its
subsidiary,
PAYCELL, INC., a California corporation (hereinafter “PayCell”), CELTRON
INTERNATIONAL, INC., a Nevada corporation (hereinafter “CLTR”), its subsidiary,
ORBTECH HOLDINGS LIMITED, a South African corporation (hereinafter “Orbtech”,)
and its
operating subsidiary, CREDITPIPE (PTY) LTD., a South African corporation,
(hereinafter
“CreditPipe”),




In consideration of the mutual promises, covenants, and representations
contained herein,
and other good and valuable consideration,




THE PARTIES HERETO AGREE AS FOLLOWS:




            1.  RECITALS:




This agreement is made and entered into with reference to the following facts
and
circumstances:




A.  Orbtech owns 100% of the 200 outstanding common shares of CreditPipe (Pty)
Ltd.;




B.  Knight Fuller owns 100% of the 100 outstanding common shares of PayCell,
Inc.;




C.  CreditPipe holds a license from Mosaic Software, for a Postillion Financial
switch,
which will enable CreditPipe and PayCell to become their own acquiring house
with direct entry
into the banking network to switch and effect financial transactions,
specifically on mobile
commerce and credit card transactions originating form the businesses of
CreditPipe and
PayCell.  For this, CreditPipe is indebted to Orbtech for the 1.5 million Rand
cost of acquisition
of the license;




D.  This agreement is intended to be the definitive operating agreement which
determines
the rights and duties of Knight Fuller and PayCell, on the one hand, and Orbtech
and CreditPipe,
on the other hand, with respect to the establishment and operation of a
worldwide mobile credit
card processing network (“the network”) for the benefit of all parties, and
supersedes any and all
agreements between the parties with respect to the network; and




E.  Knight Fuller and PayCell have committed the sum of ZAR 5 million (5 million
Rand) to Orbtech and CreditPipe for the establishment of the network, in
exchange for
ownership of 50% of the license and 50% of the common share capital of
CreditPipe, with an
additional option to purchase up to 60% of the common share capital of
CreditPipe.













1




--------------------------------------------------------------------------------

2.   OWNERSHIP OF THE LICENSE




For a one time royalty payment of 1.5 million Rand, CreditPipe hereby
sublicenses to
PayCell, the Postillion Switch for PayCell’s use worldwide, with the exception
of the African
continent.  PayCell shall be bound to the same terms and conditions for the use
of the license, a
copy of which is attached hereto as Exhibit A, as exist between CreditPipe and
Mosaic Software.




3.  OWNERSHIP OF CREDITPIPE




PayCell shall purchase from Orbtech, for a total price of 1 million Rand, 20
common
shares of CreditPipe, and shall purchase from CreditPipe, 160 common shares of
CreditPipe, to
be issued from its treasury (“treasury stock”), in exchange for 2.5 million
Rand.  







 4.  SCHEDULE OF PAYMENTS




The payments for the sublicense and shares called for in this agreement shall be
made to
Orbtech at the rate of 1 million Rand per month, on the first day of each month,
beginning
November 1, 2004 and continuing until the sum of 5 million Rand has been paid in
full. The first
1.5 million Rand paid shall be applied toward the purchase of the license, the
next 1 million
Rand shall be applied toward the acquisition of CreditPipe stock from Orbtech,
and the
remaining payments applied toward the acquisition of treasury stock from
CreditPipe.  Upon
receipt of each payment for the treasury stock, CreditPipe shall issue a pro
rata amount of
common shares from its treasury to PayCell that corresponds to the payments
received.  If all
payments are made on or before March 5, 2005, CreditPipe grants to PayCell an
option to
purchase an additional 20 shares of CreditPipe for the sum of 100,000 Rand, so
that PayCell’s
holdings of CreditPipe shall be 60%.  If all payments are not made by March 5,
2005, then
PayCell shall retain the percentage of CreditPipe stock it has paid for, and
there shall be no
further recourse for CreditPipe or Orbtech against PayCell or Knight Fuller.




5.  LICENSE OF TECHNOLOGY




As additional consideration for the payments by PayCell recited herein, CLTR and
CreditPipe shall enter into a new license for PayCell’s worldwide use (excepting
the African
continent) of all CreditPipe technology, which shall supersede that license
agreement between
the parties dated May 16, 2004.







6.    MISCELLANEOUS PROVISIONS:




This agreement shall be construed in accordance with the laws of the State of
Nevada.




This agreement shall be binding upon and shall inure to the benefit of the
parties hereto,
their beneficiaries, heirs, representatives, assigns, and all other successors
in interest.




Each of the parties does hereby promise and agree to execute any and all
documents
required to be executed and perform all acts required to be performed in order
to effectuate the
terms of this agreement.

2

--------------------------------------------------------------------------------

This agreement contains all of the agreements and understandings of the parties
hereto
with respect to the matters referred to herein, and no prior agreement or
understanding pertaining
to any such matters shall be effective for any purpose.




Each of the parties does hereby agree to the use of the particular language of
the
provisions of this Agreement, and any question of doubtful interpretation shall
not be resolved
by any rule of interpretation against the party who causes the uncertainty to
exist or against the
draftsman.




This agreement may not be superseded, amended or added to except by an agreement
in
writing, signed by the parties hereto, or their respective
successors-in-interest.




Any waiver of any provision of this agreement shall not be deemed a waiver of
such
provision as to any prior or subsequent breach of the same provision or any
other breach of any
other provision of this agreement.




If any provision of this agreement is held, by a court of competent
jurisdiction, to be
invalid, or unenforceable, said provisions shall be deemed deleted, and neither
such provision, its
severance or deletion shall affect the validity of the remaining provisions of
this agreement,
which shall, nevertheless, continue in full force and effect.




The parties may execute this agreement in two or more counterparts, each of
which shall
be signed by all of the parties; and each such counterpart shall be deemed an
original instrument
as against any party who has signed it.




The parties shall use their reasonable best efforts to obtain the consent of all
necessary
persons and agencies to the transfer of shares provided for in this agreement.







     The parties agree that they will endeavor to settle any dispute,
controversy or claim arising
out of or relating to this Agreement, which they are unable to settle through
direct discussions,
by mediation administered by the American Arbitration Association in accordance
with the
provisions of the Commercial Mediation Rules of the American Arbitration
Association, and
agree that the arbitrator shall have the power to make injunctive orders, which
orders shall be
enforceable in any court of competent jurisdiction, without the right of either
party to appeal.
The parties agree to conduct good faith efforts to resolve their dispute by
mediation.  The parties
agree to submit to mediation conducted by the American Arbitration Association
and to conduct
the mediation in a mutually agreed upon location.




 Any dispute, controversy or claim arising out of or relating to this contract,
or the
breach thereof, shall be finally settled by arbitration administered by the
American Arbitration
Association, in accordance with the commercial rules of the American Arbitration
Association,
and judgment on the award rendered by the arbitrator may be entered in any court
having
jurisdiction.  The number of arbitrators shall be one, the language of the
arbitration shall be in
English, and the place of arbitration shall be Los Angeles, California, United
States of America.













3

--------------------------------------------------------------------------------

The prevailing party in any mediation, arbitration, or litigation shall be
entitled to
recover from the other party reasonable attorney's fees, court costs, and the
administrative costs,
fees, and expenses of the American Arbitration Association, each as applicable,
incurred in the
same, in addition to any other relief that may be awarded.




IN WITNESS WHEREOF, the parties have executed this agreement as of the day and
year first above written.







CELTRON INTERNATIONAL, INC.







By__________________________________

Allen Harington, President










ORBTECH HOLDINGS LIMITED







By__________________________________

Allen Harington, President










CREDITPIPE (PTY.), LTD.







By__________________________________

Brandon Sandiford, President










KNIGHT FULLER, INC.







By__________________________________

Stephen Hallock, VP, Secretary










PAYCELL, INC.







By__________________________________

Brandon Sandiford, President













4